Citation Nr: 0409126	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  01-04 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether a timely substantive appeal was filed following 
the November 2, 2001, notification by the RO of the decision 
to deny a claim of entitlement to service connection for 
migraine headaches, back strain, shoulder strain, leg 
condition, ankle condition, and hypothyroidism.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to October 
1967.  He also served on active duty for training with the 
Army Reserve from June 1961 to December 1961.

This appeal arises from an October 2001 rating decision by 
the North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for migraine headaches, back strain, shoulder 
strain, leg condition, ankle condition, and hypothyroidism.  

The veteran's claims for service connection for PTSD and flat 
feet are the subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
migraine headaches, back strain, shoulder strain, leg 
condition, ankle condition, and hypothyroidism; the appellant 
was informed of this decision by correspondence dated 
November 2, 2001.

2.  A timely Notice of Disagreement was received as to the 
October 2001 decision; in August 2002, a Statement of the 
Case was mailed to the appellant.

3.  A VA Form 9, Substantive Appeal, pertaining to the issue 
of entitlement to service connection for migraine headaches, 
back strain, shoulder strain, leg condition, ankle condition, 
and hypothyroidism; was received on November 18, 2002, more 
than 60 days after issuance of the Statement of the Case and 
more than one year after notification of the rating action 
denying an increased rating.  


CONCLUSION OF LAW

A timely substantive appeal as to the issue of entitlement to 
service connection for migraine headaches, back strain, 
shoulder strain, leg condition, ankle condition, and 
hypothyroidism was not filed; therefore, the October 2001 
rating action is final.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 2001 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
migraine headaches, back strain, shoulder strain, leg 
condition, ankle condition, and hypothyroidism.  In December 
2001, a notice of disagreement was received and in August 
2002 a statement of the case was issued with an enclosed VA 
Form 9 in order to afford the veteran the opportunity to 
perfect his appeal, if he so desired.  See 38 U.S.C.A. § 
7105(d)(1) (West 2002).  The cover letter to the SOC advised 
the veteran to the following:

The enclosed "Statement of the Case" is 
our response to your "Notice of 
Disagreement" with our decision in your 
case.  It lets you know how we reached 
our decision and will help you decide 
whether to continue your appeal to the 
Board of Veterans' Appeals.

If you decide to continue your appeal, 
you will need to file a formal appeal. 
You can do that by completing and filing 
the enclosed VA Form 9, Appeal to Board 
of Veterans' Appeals.  Please read the 
instructions that come with the VA Form 9 
very carefully.  They tell you what you 
need to do, and how much time you have to 
do it, if you want to continue your 
appeal.  They also tell you about how to 
get assistance, about your hearing 
rights, and about a number of other 
important things.

Please let us know if you have any 
questions, or if you did not receive a 
copy of VA Form 9 with this mailing.

(emphasis original).

In November 2002, a VA Form 9 (Appeal to the Board of 
Veterans Appeals) was received.  However, for reason 
discussed infra, this was untimely.  

The only issue before the Board is whether it has 
jurisdiction to consider the issue of entitlement to service 
connection for migraine headaches, back strain, shoulder 
strain, leg condition, ankle condition, and hypothyroidism.  
In this regard, the United States Court of Appeals for the 
Federal Circuit has noted that, "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

In this case, the issue is whether the appellant filed a 
timely substantive appeal; if he did not, the Board does not 
have jurisdiction.  See 38 U.S.C.A. § 7105(a) (West 2002).  
The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3) (West 2002), which 
provides that "questions as to timeliness or adequacy of 
response shall be determined by the Board of Veterans' 
Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 
(1999).  

Prior to assessing its jurisdiction, the Board must consider 
whether doing so is prejudicial to the appellant.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, in December 2003, the appellant and his representative 
were given notice that the Board found his substantive appeal 
was defective due to its untimely filing and informed him 
that it was possible that the Board's consideration of this 
question could result in dismissal of his appeal as to the 
issue of entitlement to service connection for migraine 
headaches, back strain, shoulder strain, leg condition, ankle 
condition, and hypothyroidism.  The veteran was informed that 
he had sixty days from the date of the notice to respond.  
However, the Board has not received a response.     

The Board must determine whether the appellant's November 
2002 VA Form 9 constitutes a substantive appeal of the RO's 
October 2001 denial of his claim for entitlement to service 
connection for migraine headaches, back strain, shoulder 
strain, leg condition, ankle condition, and hypothyroidism; 
and whether there is any other basis to find that a timely 
substantive appeal as to this issue was received.  The steps 
to be taken to perfect an appeal to the Board following an 
adverse determination by an agency of original jurisdiction 
are set out fully in statute and regulations.  "Appellate 
review will be initiated by a Notice of Disagreement and 
completed by a substantive appeal after a Statement of the 
Case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200; see also 
38 C.F.R. § 20.201 (2003) (requirements for notices of 
disagreement)."  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202.  The NOD 
and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. § 20.300 (2003).  

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 2002).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (2003).  
Thereafter, a claimant 
must file the substantive appeal within 60 days from the date 
the SOC is mailed or within the remainder of the one-year 
time period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b).  

However, if a claimant has not yet perfected an appeal and VA 
issues a Supplemental Statement of the Case (SSOC) in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  A determination of which 
a claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 
20.1103 (2003).

In an October 2001 rating decision, the RO denied entitlement 
to service connection for migraine headaches, back strain, 
shoulder strain, leg condition, ankle condition, and 
hypothyroidism.  The appellant was notified of this decision 
by cover letter, dated November 2, 2001.  In December 2001, a 
notice of disagreement was filed.  By cover letter dated 
August 6, 2002, a statement of the case was issued.  

On November 18, 2002, a VA Form 9 was received.  As noted 
above, under pertinent statutory provisions a claimant must 
file a substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200; see also Roy v. 
Brown, 5 Vet. App. 554 (1993).  In this case, the veteran 
submitted a VA Form 9 to the RO beyond the time limit 
permitted.  Under the facts of this case, the deadline for 
the appellant to have filed his substantive appeal would have 
been November 2, 2002; that is the later date of the two 
applicable deadlines, considering the one-year from notice of 
the decision deadline and the SOC plus sixty days rule.  

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 2002).  There has not 
been a timely appeal of the issue, so any purported appeal is 
not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate the claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), 7108; 38 C.F.R. §§ 20.101(a), 20.200, 20.202; YT 
v. Brown, 9 Vet. App. 195 (1996).

The Board notes that legislative changes have been enacted 
which eliminate the concept of a well-grounded claim and 
redefine the obligations of VA with respect to the duty to 
provide notice and assistance.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  Regulations implementing the VCAA 
were adopted recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Board has determined that it lacks 
jurisdiction to consider the underlying claim for entitlement 
to service connection for migraine headaches, back strain, 
shoulder strain, leg condition, ankle condition, and 
hypothyroidism.  Lacking jurisdiction to decide the claim, it 
is beyond the Board's purview to determine whether the RO's 
notice and development actions were compliant with the VCAA.




ORDER

As the appellant did not perfect an appeal of the RO's 
October 2001 denial of entitlement to service connection for 
migraine headaches, back strain, shoulder strain, leg 
condition, ankle condition, and hypothyroidism; the appeal is 
dismissed.


REMAND

The veteran has appealed the issues of entitlement to service 
connection for PTSD and flat feet.

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits as well as 
an enhanced duty to assist the veteran in obtaining such 
evidence.  

A review of the claims file reveals that the veteran has not 
received notice of the VCAA with respect to his claims for 
entitlement to service connection for PTSD and flat feet.   

In addition, the veteran's treating physicians have diagnosed 
him with PTSD.  In a statement dated June 2000, the veteran 
has identified stressors including:                1) 
assisting Marines "pinned down by enemy fire;" 2) his unit 
also facing enemy fire; 3) loading the wounded and deceased 
Marines onto helicopters; 4) being treated at the Saigon 
Naval Hospital by a Vietnamese doctor (claimed as a stressor 
because the veteran believed he had been captured by the 
Vietcong.)  Some of these stressors may have occurred on the 
island of Vung Tua.  As the claims file does not contain 
credible evidence of combat, the Board finds that stressor 
development is be necessary to decide the claim. 

Furthermore, the claims file contains a letter from the 
veteran's treating physician, Dr. Cohen, stating he has been 
treated for pes planus.  However, the claims file does not 
contain records of this treatment.  

Finally, the veteran's service medical records indicate that 
he had pes planus at the time of induction.  The Board finds 
that a VA examination is necessary to determine the current 
severity of the veteran's condition as well as an opinion as 
to whether the veteran's pes planus was permanently 
aggravated in active service.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should prepare a letter 
asking the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
to provide any available information 
which might corroborate the veteran's 
alleged in-service stressors.  The RO 
should provide USASCRUR with a 
description of the alleged stressors 
identified by the veteran as well as 
copies of the veteran's personnel 
records showing service dates, duties, 
and units of assignment.

3.  The RO should request that the 
veteran complete a form authorizing VA 
to obtain records from Dr. Cohen.  
Thereafter, the RO should contact Dr. 
Cohen at the Little Rock Foot Clinic 
and obtain medical treatment records 
concerning the veteran.

4.  If, and only if, it is determined 
that one or more verified stressors 
exist, the RO should schedule the 
veteran for an examination in order to 
ascertain the nature and severity of 
his PTSD.  Appropriate psychological 
testing should be accomplished.  The RO 
must provide the examiner with the 
summary of any stressors described 
above, and the examiner must be 
instructed that only verified events 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the verified in-service stressors 
found to be established by the RO.  The 
report of examination should include 
the complete rationale for all opinions 
expressed.  The claims file must be 
made available to the examiner for 
review.

5.  The RO should also schedule the 
veteran for a VA podiatric examination to 
determine the nature and severity of his 
pes planus.  All indicated tests and 
examinations should be conducted.  The 
examiner should also provide an 
etiological opinion as to whether it is 
as least as likely as not (i.e., 
probability of 50 percent or more) that 
the pes planus now present was 
permanently aggravated during service.  
In providing the opinion, the examiner 
must review the veteran's claim folder 
and provide a basis for the conclusion.

6.  Thereafter, the RO should adjudicate 
the veteran's claims.  If the decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




